Case 2:17-cv-04162 Document 51 Filed 10/03/18 Page 1of3 PagelD #: 727

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
AT CHARLESTON

JULIA WILLIAMS,
Plaintiff,

v. CIVIL ACTION NO. 2:17-cv-04162

LOVED ONES IN HOME CARE, LLC,
and DONNA SKEEN,

Defendants.

AGREED JUDGMENT ORDER

On this day, the parties appeared by counsel and informed the Court that the Plaintiff, Julia
Williams (“Plaintiff’), and the Defendants, Loved Ones In Home Care, LLC and Donna Skeen
(“Defendants”), have resolved all issues between them in this civil action. The parties informed the
Court that a compromise between Plaintiff and the Defendants has been reached under which the
Defendants will agree to entry of judgment in the amount of ONE THOUSAND THREE
HUNDRED SIX DOLLARS AND FIFTY CENTS ($1,306.50) with no admission of guilt or liability
by Defendants. The parties have further reached a written Settlement Agreement that sets forth that
the Defendants will allocate the payment of the settlement as follows: EIGHT HUNDRED
SEVENTEEN DOLLARS AND THIRTY-ONE CENTS ($817.31) as wages, less withholdings, to

Plaintiff and the remaining FOUR HUNDRED EIGHTY-NINE DOLLARS AND NINETEEN

CENTS ($489.19) to Plaintiffs counsel, Mr. Mark Toor, Esq., as attorney fees and costs.
Case 2:17-cv-04162 Document 51 Filed 10/03/18 Page 2 of 3 PagelD #: 728

The parties request that this Court approve the terms of the Settlement Agreement. Claims
for unpaid wages arising under the Fair Labor Standards Act (“FLSA”) may be settled or
compromised only with the approval of the District Court or the Secretary of Labor. Taylor v.
Progress Energy, Inc., 493 F. 3d 454, 460 (4" Cir. 2007). The factors that courts typically consider
in determining whether a proposed settlement of FLSA claims is fair and reasonable include: (i) the
extent of discovery that has taken place; (ii) the stage of the proceedings, including the complexity,
expense and likely duration of the litigation; (iii) the absence of fraud or collusion in the settlement;
(iv) the experience of counsel that have represented the plaintiff; and (v) the probability of plaintiffs
success on the merits and the amount of settlement in relation to potential recovery. Bosley v.
Dolgencorp, Inc., 2:09-CV-43, 2011 WL 124501 (N.D. W.Va. Jan 13, 2011).

The Court finds that discovery has been completed and that there is no fraud or collusion.
The Court further finds that the settlement at the designated amount is fair and reasonable and in all
parties’ best interests fiscally, based on the Court’s holdings in its Order of August 2, 2018 (Doc.
43), and, further, based on the nature of litigation and the uncertainty of trying a case before a jury.

Based upon the foregoing stipulations and agreement of the parties and this Court’s
conclusion that the settlement of all FLSA claims is fair and reasonable based upon the promulgated
factors, the Court hereby approves the parties’ agreement and it is, accordingly, ORDERED that
Plaintiff is granted judgment against the Defendants, jointly and severally, in the amount of

$1,306.50. And it is further ORDERED that the Complaint is dismissed with prejudice.
Case 2:17-cv-04162 Document 51 Filed 10/03/18 Page 3 of 3 PagelD #: 729

ENTERED: October 3, 2018

 

fhe ZT. ee |
TheHonorable John T. Copenhaver, Jr.

Prepared By:

/s/Webster J. Arceneaux, III

Webster J. Arceneaux, III (WVSB No. 155)
Lori D. Counts-Smith (WVSB No. 11386)
LEWIS GLASSER PLLC

300 Summers Street, Suite 700

Post Office Box 1746

Charleston, West Virginia 25326

PHONE: (304) 345-2000

FAX: (304) 343-7999

Counsel for Defendants

and

/s/Andrew L. Ellis

Andrew L. Ellis (WVSB No. 10618)

WOOTON, DAVIS, HUSSELL & ELLIS, PLLC
P.O. Box 3971

Charleston, West Virginia 25339

PHONE: (304) 357-0709

FAX: (304) 345-5607

Counsel for Defendants

 

Agreed By:

/s/ Mark A. Toor
Mark A. Toor (WVSB # 5228)
One Bridge Place
10 Hale Street, 2nd Floor
Charleston, West Virginia 25301
PHONE: (304) 380-2111
Counsel for Plaintiff
